MEMORANDUM OPINION
                                         No. 04-10-00783-CV

                                          PHARIA, L.L.C.,
                                             Appellant

                                                  v.

                                          Doris J. HOPPES,
                                              Appellee

                      From the County Court at Law No. 7, Bexar County, Texas
                                      Trial Court No. 354138
                             Honorable H. Paul Canales, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: February 23, 2011

DISMISSED

           The parties have filed a joint motion to dismiss this appeal due to settlement. We grant

the motion and dismiss the appeal. TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against the

parties who have incurred them.

                                                              PER CURIAM